DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “drive control unit” in claim 2, “manual rotation unit” in claim 3, “lifting mechanism” in claim 6, “shoulder rest unit” in claim 7, “grip unit” in claim 7, and “upper limb accommodation unit” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites the limitation "a second airbag" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to set forth a first airbag.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trequattrini et al. (US 8,195,273).
Trequattrini et al. discloses a bed (3) on which a subject is placed (Fig. 3) comprising an upperbody-holding bed (23) configured to rotate around a rotational axis (R2) extending along a central axis of the subject (S), and to hold and rotate the upper body of the subject (R2; Figs. 4-5); and a lower body-holding bed (33) configured to rotate around the rotational axis (R2), and to hold and rotate the lower body of the subject (Figs 4-5), wherein the upper-body holding bed and the lower body-holding bed are configured so that one of these components rotates in accordance with rotation of the other (Figs. 4-5 and Fig. 20-34). With respect to claim 2, Trequattrini et al. disclose a drive control for rotating (col. 4, line 43-45). With respect to claim 3, Trequattrini et al. disclose manual rotation (col. 21, line 57-58). With respect to claim 4, Trequattrini et al. discloses the bed configured to be movable from an upright state to a lying down state (Figs. 3-4). With respect to claim 5, Trequattrini et al. disclose a lifting platform configured such that the lower body-holding bed can be placed with the subject staning upright in the upright state (6; col. 18, line 30-49) and a holding chair configured to be fixed to the lifting platform, wherein the subject can sit in the upright state (5; col. 17, line 61 to col. 18, line 4), and lower libs of the subject are held by the holding chair in the lying down state (capable of being rotated to a horizontal state). With respect to claim 6, Trequattrini et al. discloses a lifting mechanism configured to lift and lower the lifting platform (slidable; swingable; col. 18, lines 30-49). With respect to claim 7, Trequattrini et al. discloses a shoulder rest unit (13), a grip unit (11), and an upper limb accommodation unit (211).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trequattrini et al. (US 8,195,273) in view of Soung (US 2011/0000494).
Trequattrini et al. discloses the subject matter substantially as claimed except for further comprising an airbag to inflate between the body and the bed. However, Soung teaches in the same field of endeavor an airbag (10) in order to maintain posture of the patient to enhance accuracy of diagnosis ([0011-0012]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Trequattrini et al. with the airbag as taught by Soung in order to maintain posture of the patient.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trequattrini et al. (US 8,195,273) in view of Breen et al. (US 8,676,293).
Trequattrini et al. discloses the subject matter substantially as claimed except for the medical image diagnostic device includes X-ray generation and detection. However, Breen et al. teaches in the same field of endeavor a bed for use with a medical diagnostic device comprising an X-ray scanner or MRI scanner. Therefore, it would have been obvious to one of ordinary skill in the art to have provided an X-ray scanner as the medical diagnostic device as a substitution of one medical imaging modality for another is well within the skill level of one of ordinary skill in the art. 
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to disclose or render obvious the claimed combination of subject matter of a bed on which a subject is placed comprising an upper body-holding bed configured to rotate around a rotational axis extending along a central axis of the subject, and to hold and rotate the upper body of the subject; and a lower body-holding bed configured to rotate around the rotational axis, and to hold and rotate the lower body of the subject, wherein the upper body-holding bed and the lower body-holding bed are configured so that one of these components rotates in accordance with rotation of the other, further comprising defining a side on which the subject is placed on the bed as an inner side and defining the opposite side as an outer side, particularly a plurality of retraction grooves provided on the inner side; and particularly a discharge hole provided on the inner side of the retraction groove and configured to penetrate to the outer side; the closest prior art of record fails to disclose or render obvious the claimed combination of subject matter of a bed on which a subject is placed comprising an upper body-holding bed configured to rotate around a rotational axis extending along a central axis of the subject, and to hold and rotate the upper body of the subject; and a lower body-holding bed configured to rotate around the rotational axis, and to hold and rotate the lower body of the subject, wherein the upper body-holding bed and the lower body-holding bed are configured so that one of these components rotates in accordance with rotation of the other, particularly wherein the lower body-holding bed has a double structure including an inner cylinder and an outer cylinder, only the inner cylinder rotates, and the outer cylinder is configured to be slidable in the rotation axis direction with respect to the inner cylinder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/               Primary Examiner, Art Unit 3793